Citation Nr: 0020098	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and a mental health case worker


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The appellant had active duty for training from December 1991 
to November 1992, and had subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which denied service connection 
for a psychiatric disorder.  A personal hearing was held 
before an RO hearing officer in March 1997.  In January and 
September 1998, the Board remanded the case to the RO for 
further evidentiary development, and the case was 
subsequently returned to the Board.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant had active duty for training in the Air Force 
Reserve from December 1991 to November 1992.  A review of his 
service medical records shows that on medical examination 
performed in September 1991, his psychiatric system was 
listed as normal.  A January 1992 treatment note indicates 
the following Axis II diagnosis:  developmental disorder not 
otherwise specified.  An Axis I diagnosis was not indicated.  
A March 1992 treatment note shows that the appellant was 
diagnosed with rule out dyslexia after he was unable to 
complete a written test, but was able to provide correct 
answers orally.  A June 1992 discharge summary shows that the 
appellant was hospitalized for epididymitis and viral 
meningitis.  Service medical records are negative for a 
chronic psychiatric disorder.

A November 1992 Request and Authorization for Active Duty 
Training/Active Duty Tour shows that the appellant was 
ordered to report for "AD" from December 5, 1992 to 
December 19, 1992.  The type of tour was listed as 
"annual."  A February 1993 Request and Authorization for 
Active Duty Training/Active Duty Tour shows that the 
appellant was ordered to report for "AD" from February 8, 
1993 to February 12, 1993.  The type of tour was listed as 
"special (ADS)."

Subsequent reserve medical records reflect that a March 1993 
consultation request shows that the appellant was diagnosed 
with rule out a learning disability or attention deficit 
disorder.

By a letter dated in April 1993, the appellant's commander in 
the Air Force Reserve indicated that the appellant had just 
failed an examination for the second time.  She questioned 
whether he had a reading or comprehension problem, or a 
medical problem which would preclude him from performing well 
on written examinations, and referred him for a medical 
evaluation.

Private medical records from G. Werber Bryan Psychiatric 
Hospital reflect that the appellant was hospitalized from 
June 1993 to July 1993.  The examiner noted that this was the 
appellant's first admission to the South Carolina Department 
of Mental Health Facility.  On admission, the provisional 
Axis I diagnoses were psychotic disorder, not otherwise 
specified, and rule out organic mental disorder, not 
otherwise specified.  The Axis I discharge diagnosis was 
paranoid delusional disorder.

Private medical records from G. Werber Bryan Psychiatric 
Hospital reflect that the appellant was hospitalized from 
late July 1993 to August 1993.  The appellant was admitted on 
an emergency basis as it was felt that he might cause harm to 
himself or others.  On admission, the provisional Axis I 
diagnosis was paranoid delusional disorder.  The Axis I 
discharge diagnoses were paranoid disorder and history of 
steroid abuse.

Subsequent reserve medical records reflect that an August 
1993 physical profile serial report noted that he was found 
to be disqualified for military service based on a psychotic 
disorder.  An October 1993 narrative summary shows that based 
on the appellant's June 1993 psychiatric hospitalization, it 
was recommended that he be disqualified for world wide duty.  
A December 1993 memorandum shows that the appellant was 
medically disqualified for military service due to paranoid 
delusional disorder.

Private medical records dated from August 1993 to February 
1996 from Coastal Empire Community Mental Health Center 
(CECMHC) reflect outpatient treatment for a psychiatric 
disorder.  In May 1994 he was diagnosed with paranoid 
delusional disorder and bipolar spectrum disorder.  A 
September 1995 individual treatment plan reflects a diagnosis 
of bipolar disorder, manic, with psychotic features.  A 
February 1996 treatment note shows that the appellant was 
diagnosed with bipolar affective disorder with mania, then 
depression with psychosis.  By a letter dated in February 
1996, J. Elmore, MD, indicated that the appellant had been 
treated at CECMHC since August 1993 for bipolar disorder, 
manic, with psychotic features.

In January 1996, the appellant submitted a claim for service 
connection for a psychiatric condition which he described as 
bipolar disorder with paranoid delusions.  He reported that 
such condition began during service in June 1992, and he 
listed specific psychiatric treatment beginning in June 1993.  
In an attached statement, he related that he was hospitalized 
for meningitis in June 1992, and asserted that such condition 
resulted in his current psychiatric disorder.

By a memorandum dated in March 1996, the National Personnel 
Records Center (NPRC) indicated that the appellant had no 
other active service other than active duty for training.

By a statement dated in April 1996, the appellant asserted 
that his current psychiatric disorder was incurred during 
service.  He stated that his psychiatric hospitalization in 
June 1993 was caused by paranoid delusional problems which 
surfaced as a result of pressures exerted upon him during his 
military service.  He claimed that his in-service academic 
difficulties were due to psychiatric symptoms including an 
inability to remember, concentrate, or make decisions.  He 
reported that in November 1992, during service, he was told 
that his conduct/behavior needed significant improvement, and 
asserted that such demonstrated the existence of a 
psychiatric disorder.  By a statement dated in June 1996, the 
appellant reiterated many of his assertions.

At a March 1997 RO hearing, the appellant's case manager from 
County Mental Health indicated that he had worked with the 
appellant for 18 to 20 months and had helped him with his 
claim for VA benefits.  The caseworker related that he 
himself was a veteran, and asserted that the appellant 
incurred a psychiatric disorder during military service.  He 
asserted that the appellant's military commanding officers 
knew that he had problems during service but failed to refer 
him for treatment for a psychiatric disorder.  The 
appellant's father testified that the appellant did not have 
a psychiatric disorder prior to military service, and he was 
a totally different person when he returned from service.  He 
asserted that the appellant incurred a psychiatric disorder 
during service.

In January 1998, the Board remanded the case to the RO for 
verification of the appellant's military service.

In a September 1998 written presentation, the appellant's 
representative asserted that the appellant's period of active 
duty for training constituted active duty pursuant to 
38 C.F.R. § 3.305(b), and noted that the appellant was 
hospitalized for a psychiatric disorder within one year after 
separation from service.

In September 1998, the Board remanded the case to the RO for 
verification of the appellant's military service.

By a memorandum dated in January 1999, the NPRC indicated 
that the appellant's military service from December 1991 to 
November 1992 was active duty for training, and that his 
initial active duty for training was extended 
administratively.  The NPRC enclosed an order from the Air 
Force Reserve which indicated that the appellant was 
discharged from the Air Force Reserve in February 1994.

By a memorandum dated in August 1999, the NPRC indicated that 
the appellant's period of military service was active duty 
for training, extended administratively.

By a statement dated in September 1999, the appellant 
asserted that his military service in December 1992 and 
February 1993 was active duty, not active duty for training.  
By a statement dated in December 1999, the appellant 
reiterated his assertion that his military service in 
February 1993 was active duty.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran had 90 days or more of continuous active service, and 
certain chronic diseases, including a psychosis, become 
manifest to a compensable degree within the year after such 
service, service incurrence for such conditions will be 
rebuttably presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A "veteran" is a person who had active service and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  
"Active duty" includes full-time duty in the Armed Forces, 
other that active duty for training.  38 U.S.C.A. § 101(21).  
"Active duty for training" includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22).  

After repeated inquiries, the service department has clearly 
indicated that all of the appellant's periods of full-time 
military service, including the period of December 1991 to 
November 1992, were active duty for training, and not active 
duty.  Thus, neither the presumption of soundness on entrance 
into service, nor the presumption of service incurrence for a 
psychosis manifest to a compensable degree within the year 
after service, applies to the active duty for training.  
Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Brown, 1 
Vet. App. 474 (1991).

The appellant claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.   His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the appellant's claim for service connection to 
be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In addition, when a claim 
is based on a period of active duty for training, there must 
be evidence that the individual concerned became disabled 
during such period as a result of a disease or injury 
incurred in the line of duty.  In the absence of such 
evidence, the period of active duty for training does not 
qualify as active service and the claimant does not achieve 
veteran status for purposes of the claim.  Harris v. West, 13 
Vet.App. 509 (2000).

A chronic psychiatric disorder is not shown during the 
appellant's active duty for training from December 1991 to 
November 1992, or during his periods of active duty for 
training in December 1992 and in February 1993.  The medical 
evidence shows that a chronic acquired psychiatric disorder, 
diagnosed as a psychosis, is first shown in June 1993, months 
after service, and later medical records show the condition 
has continued since then.

There is no competent medical evidence to link the 
psychiatric disorder to service, as required for a well-
grounded claim of service connection.  Harris, supra; Caluza, 
supra.

The appellant and his father have asserted that he incurred a 
psychiatric disorder during his periods of military service.  
As laymen, they are not competent to render an opinion 
regarding diagnosis or etiology, and their statements do not 
serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, although the 
appellant's mental health caseworker has stated that the 
appellant's current psychiatric disorder began in service, 
there is no contemporaneous medical evidence dating from the 
appellant's periods of active duty for training which 
reflects a chronic psychiatric disorder, and the caseworker 
lacks the medical expertise to provide a competent medical 
opinion on causality.  See Black v. Brown, 10 Vet.App. 279 
(1997).

As the appellant has not submitted competent medical evidence 
linking the current psychiatric disorder with service, the 
claim for service connection is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Harris, 
supra; Caluza, supra.






ORDER

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

